Citation Nr: 0724325	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-30 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for breathing problems, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to an increased (initial) rating for 
residuals of a left knee injury, now rated 10 percent 
disabling.

5.  Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from October 
1972 to October 1975 and then in the Army National Guard from 
October 1975 to June 2004 with periods of active duty in the 
Army from January 1991 to March 1991 and from December 2003 
to June 2004 and various periods of active duty for training 
(ACDUTRA) throughout his time in the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and August 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The veteran had a hearing 
before the Board in September 2006, and the transcript is of 
record.

The RO received additional medical evidence from a private 
doctor in December 2005 in regard to PTSD treatment, before 
the file was sent to the Board.  Although a new January 2006 
rating decision was issued in regard to the PTSD issue, a 
supplemental statement of the case (SSOC) as to the other 
issues on appeal was not issued, but this is not necessary 
since the evidence submitted were not relevant to those 
additional claims. 

The issues of entitlement to initial increased ratings for a 
left knee condition and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed 
respiratory condition.

2.  There is no objective evidence of chronic disability 
manifested by signs or symptoms involving the respiratory 
system, to include breathing problems, incurred in active 
service in Southwest Asia to a degree of 10 percent or more.

3.  The veteran was not on active duty, was not traveling to 
or from any duty, and was not approved for ACDUTRA in 1987, 
the year he was first diagnosed with hypertension. 

4. The veteran's hypertension was aggravated beyond the 
natural progression of the disease due to his military 
service. 

5.  The veteran was on active duty in 2004, the year he was 
first diagnosed with diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1.  The veteran's "breathing problems" were not incurred in 
or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1117 and 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 and 3.317 (2006).

2.  The veteran's hypertension was aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 and 
3.306 (2006).

3.  The veteran's diabetes mellitus was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 and 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the veteran and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim, or something to the effect that 
the veteran should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in October 2004 and July 2005; a 
rating decision in April 2005; and a statement of the case in 
August 2005.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Indeed, the 2004 letter preceded 
the RO's initial adjudication in April 2005.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
breathing problems, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the April 2005 rating decision) or even the 
final adjudication (the August 2005 statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the August 2005 statement of the 
case).  

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in regard to 
the veteran's claim of breathing problems because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion are triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
further additional efforts to assist or notify him at this 
point would serve no useful purpose.  See Soyini, supra; 
Sabonis, supra.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the claims.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran's contentions are explained as to each claimed 
condition below.  In general, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

For the majority of his claims, the veteran is alleging that 
his current conditions are the result of in-service events or 
injuries incurred during his active naval and army service 
and not during his time in the Army National Guard.  To the 
extent he is alleging that his current conditions are a 
result of an injury or disease diagnosed and treated during 
his time in the Army National Guard, however, the Board notes 
that only "veterans" are entitled to VA compensation under 
38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that he was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the veteran's period of active duty in the Marine Corps) does 
not obviate the need to establish that the claimant is also a 
"veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on his active 
duty service from October 1972 to October 1975, January 1991 
to March 1991, December 2003 to June 2004, and any active 
duty training periods while he was in the Army National Guard 
from 1975 to 2004, which according to his personnel records 
included 70 to 80 days per year.  Therefore, he is entitled 
to "veteran" status and the full benefit of VA resources for 
any compensation claim based on that period of service.  
However, to the extent any of his claims are not based on 
that period of service, but on his period of inactive 
service, the claims must fail.  In order for the appellant to 
achieve "veteran" status and be eligible for service 
connection for disability claimed during his inactive 
service, the record must establish that he was disabled 
during active duty for training due to a disease or injury 
incurred or aggravated in the line of duty or he was disabled 
from an injury incurred or aggravated during inactive duty 
training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Breathing Problems

The veteran alleges his breathing problems were first 
manifested while serving in Iraq where he regularly inhaled 
smoke fumes from burning unknown chemicals. 

A statutory presumption exists for chronic disabilities 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia Theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, confirmed 
by objective indications.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(2)(ii) (emphasis added).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving the respiratory 
system.  38 C.F.R. § 3.317(b). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(2-5). 

In this case, the veteran's military records confirm service 
in Southwest Asia from December 2003 to June 2004 and he 
alleges he returned from Southwest Asia with breathing 
problems.  

The first crucial inquiry that must be addressed, therefore, 
is whether the evidence supports a finding of a "qualifying 
chronic disability" manifested by an undiagnosed illness as 
defined above.  The Board concludes it does not.

The veteran's service medical records are largely silent as 
to any complaints, diagnoses or treatment for any respiratory 
conditions.  A December 2003 treatment record indicates 
treatment for a non-productive cough lasting 2 days.  At that 
time, he was diagnosed with an upper respiratory infection 
and bronchitis.  When the veteran returned from Iraq in May 
2004, he denied any problems with breathing, but indicated 
symptoms of chronic cough and chest pain as well as exposure 
to smoke from burning trash or feces as well as vehicle 
exhaust fumes and sand/dust.  At that time, however, the 
medical examiner did not indicate a diagnosis or any 
objective findings regarding a respiratory condition.  The 
veteran's service medical records are largely focused on 
other conditions unrelated to breathing problems.  His May 
2004 separation examination indicates no such abnormality.  
It is clear that his complaints and treatment for respiratory 
problems were transient in nature and fully resolved upon 
separation from the military.

After service, his medical records, private and at the VA, 
are completely silent as to any complaints, treatments or 
diagnoses of any respiratory condition.  As a whole, there 
simply is no medical evidence indicative of a chronic 
respiratory condition.  It appears from the record, the 
veteran's respiratory problems were isolated to his time in 
Iraq and not thereafter.  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

First and foremost, to establish service connection in the 
absence of a presumption, there must be medical evidence of a 
current diagnosis.  There is no such evidence here.  Indeed, 
the veteran testified during his September 2006 hearing that 
no doctor has ever diagnosed him with a respiratory 
condition.  Rather, he claims his shortness of breath began 
in Iraq and has become a chronic problem ever since.  No 
medical records confirm the chronicity of the veteran's 
condition nor do they show a current diagnosis linked to any 
incident of his active military service.  

The Board has considered the veteran's statements that he has 
suffered with breathing problems ever since the military.  
Although he believes this condition is due to his foreign 
service, he is a layman and has no competence to offer a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Regrettably, no doctor has ever opined that the 
veteran has a chronic respiratory disease related to his 
military service. 

In summary, the Board finds that service connection for 
breathing problems is not warranted.  No objective evidence 
exists confirming the chronicity of the veteran's undiagnosed 
respiratory complaints nor has the veteran been diagnosed 
with a respiratory condition attributable to any aspect of 
his active military service.  Presumptive service connection, 
in this case, requires objective evidence of a chronic 
condition and direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

Hypertension

Again, service connection can be established directly or by 
statutory presumption.  Service connection may be established 
for a current disability on the basis of a presumption under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 
and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Service connection for cardiovascular-renal disease, to 
include hypertension, may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).   
Here, this legal presumption is inapplicable as to the 
veteran's claimed hypertension because the condition pre-
existed his active military service. 

That is, the veteran's service medical records indicate the 
veteran was first treated for high blood pressure in February 
1987, during inactive military service.  The veteran's 
January 1991 enlistment examination, moreover, notes a 
diagnosis of hypertension "fairly well controlled on meds." 
Other medical records also indicate the veteran's 
hypertension dates back to 1987.

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, due to the clear medical evidence that the 
veteran's condition was diagnosed while on inactive service 
as well as hypertension being noted on the veteran's January 
1991 enlistment examination, the presumption of soundness is 
rebutted.  

The Board finds noteworthy that an individual can be service-
connected for an injury incurred during inactive service, but 
not for a disease.  See VAOPGCPREC 86-90 (July 18, 1990); 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  This 
claimed condition is a disease, not an injury.  In other 
words, the fact that the appellant was enlisted in the Army 
National Guard at the time he was diagnosed with a disease 
does not automatically mean his claim is granted.

The veteran does not dispute his condition pre-existed his 
active military service.  Rather he argues that his current 
condition was aggravated by his military service or is 
related to his service-connected PTSD or Diabetes Mellitus.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The crucial inquiry here then is whether there is medical 
evidence that the veteran's pre-existing hypertension was 
permanently aggravated beyond the natural progression of the 
disease due to any incident of the veteran's military 
service.  The Board concludes it was. 

The veteran's service medical records indicate the veteran 
was diagnosed with hypertension in 1987 and managed to keep 
his high blood pressure under control for nearly 20 years of 
additional service.  During his time in Iraq from December 
2003 to May 2004, however, his condition clearly worsened.  
The veteran's commanding officer requested, in a May 2004 
statement, that the veteran be redeployed for medical 
evaluation stating as follows:
        
[The veteran's] health is rapidly deteriorating to 
a point where he is non-mission capable. The 
fluctuations in his blood pressure are manifested 
in his actions and his personality. I have served 
in various units with [the veteran] for over 13 
years.  I have never seen him have these types of 
problems in the past.  He has never displayed a 
lack of motivation or a lack of desire to do his 
job....I am formally requesting that the Battalion 
request that this soldier be redeployed as soon as 
possible.  I feel that if we delay this action, we 
are putting [the veteran] at extreme risk of 
having a heart attack or stroke.

The veteran, in fact, was redeployed for medical evaluation 
and, by a May 2004 medical board determination, the veteran's 
hypertension was deemed uncontrolled and rendered him unfit 
for military duty.  This ultimately led to the veteran's 
retirement in June 2004.  

The veteran alternatively claims that his hypertension has 
worsened as a result of his service-connected PTSD.

Service-connection may also be established for any disability 
which is proximately due to or the result of a service-
connected disease or injury. See 38 C.F.R. § 3.310. 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In support of the veteran's claim, Dr. Joseph indicated in a 
March 2005 statement as follows:

[The veteran] has severe hypertension....Since 
return from the gulf conflict he has had what 
seems to be a post traumatic stress disorder.... His 
blood pressure seems to react adversely to the 
anxiety symptoms associated with this.  Clearly 
they are inter-related.

The veteran underwent a VA examination in March 2005, which 
diagnosed "essential hypertension" requiring medications, 
but with no opinion on etiology. 

The Board finds the objective evidence as a whole indicates 
the veteran's hypertension was permanently aggravated beyond 
the natural progression of the disease due to anxiety 
symptoms associated with his military duties and his 
currently service-connected PTSD.  No medical evidence 
refutes Dr. Joseph's opinion and the veteran's commanding 
officer's statement and ultimate medical discharge further 
supports the veteran's hypertension worsened as a result of 
in-service stressful events.  In short, the Board concludes 
the preponderance of the evidence is in favor of the 
veteran's claim and, therefore, service connection for 
hypertension is warranted.


Diabetes Mellitus

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002).  Diabetes Mellitus is 
included on this list. See 38 C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Past 
General Counsel opinions for VA have held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A). VAOPGCPREC 27-97 (July 23, 1997); see 
also comments section in Federal Register announcement of 
final rule adding diabetes to the list of Agent Orange 
presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001). These 
past opinions stated that veterans must demonstrate actual 
duty or visitation in the Republic of Vietnam to have 
qualifying service. Id.

Recently, however, the United States Court of Appeals for 
Veterans Claims (the "Court") disagreed with those General 
Counsel opinions holding as follows:

...38 U.S.C. § 1116(f) does not by its terms limit 
application of the presumption of service 
connection for herbicide exposure to those who set 
foot on the soil of the Republic of Vietnam. We 
hold...that the Secretary's regulations, while a 
permissible exercise of his rulemaking authority, 
do not clearly preclude application of the 
presumption to a member of the Armed Forces who 
served aboard a ship in close proximity to the 
land mass of the Republic of Vietnam.

Haas v. Nicholson, 20 Vet. App. 257 (2006) (emphasis added).

The Court in Haas also made note of the fact that the 
claimant had initiated his claim with the VA in August 2001.  
At that time, the provisions of VA's Adjudication Procedure 
Manual ("M21-1") allowed for a presumption of Agent Orange 
exposure based on receipt of the Vietnam Service Medal.  Id.  
The Court held that the subsequent rescission of that 
provision does not eliminate the veteran's right to its 
benefit where, as here, his claim was filed prior to its 
removal.  Id. (stating, "VA's attempt to rescind that 
version of the M21-1 provision more favorable to the 
appellant was ineffective because VA did not comply with the 
notice and comment requirements of the Administrative 
Procedures Act (APA), 5 U.S.C. § 706(2)(A).")  The Board 
notes that cases potentially affected by Haas were recently 
stayed by the Court.  Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007).  However, for the reasons set forth below, this case 
falls outside the scope of Haas because it can be decided 
favorably on grounds that do not implicate Haas holding on 
certain veterans alleging herbicide exposure from Vietnam War 
service.

In this case, although the veteran served in the Navy during 
the Vietnam era, there is no affirmative evidence showing the 
veteran actually set foot on Vietnam soil or was in close 
proximity to Vietnam soil.  Indeed, the veteran does not 
allege that his diabetes is the result of in-service exposure 
to Agent Orange.  Rather, the veteran alleges his diabetes 
mellitus was first diagnosed while in the military and, 
therefore, should be service-connected.  The Board agrees.

It is noteworthy that service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Service connection for diabetes 
mellitus may be established based on a legal "presumption" 
by showing that either manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307, 3.309(a).   In this case, 
however, the veteran was diagnosed with diabetes mellitus 
while still on active duty. 

Specifically, the veteran's service medical records indicate 
the veteran was found unfit for retention in a May 2005 
medical board determination in part due to "diabetes 
requiring medication."  

The RO denied the veteran's claim finding no current 
diagnosis of diabetes mellitus.  While it is true that the 
post-service medical records do not indicate on-going 
treatment for the veteran's diabetes, the fact remains he was 
diagnosed with a chronic disability prior to separation from 
the military.

The veteran was afforded a VA examination in April 2005 where 
the examiner found no objective clinical evidence of diabetic 
neuropathy of the upper of lower extremities, but still noted 
the veteran was diagnosed with diabetes mellitus in 2004.  It 
is clear, therefore, that service connection for diabetes 
mellitus is warranted because it was incurred in the line of 
duty in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).


ORDER

Entitlement to service connection for breathing problems, 
claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for diabetes mellitus, type 
II, is granted.


REMAND

During the September 2006 Board hearing, the veteran 
testified that his left knee and PTSD conditions have 
considerably worsened.  In regard to his left knee, he 
testified that he is currently seeking treatment at the VA 
outpatient treatment center in North Little Rock, Arkansas, 
to include an impending appointment where he expected to 
receive a CAT scan.  He also testified that his knee is a lot 
worse since last examined, to include weakness, instability, 
limitation of motion and pain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  

In this case, the veteran was last afforded a VA examination 
for his left knee in March 2005.  Since that time, he 
testifies he has received additional treatment and his 
symptoms have considerably worsened.  A new VA examination is 
indicated.

The RO should also take this opportunity to obtain VA medical 
records from the North Little Rock, Arkansas, VA medical 
facility from August 2005 to the present. VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Requests for VA medical records should be 
made since the evidence may not be currently complete.

In regard to the claim for an increased (initial) rating for 
PTSD, it must be remanded to afford the veteran a statement 
of the case (SOC) and the opportunity to perfect an appeal.

In August 2005, in pertinent part, the RO granted service 
connection for PTSD, with an initial rating of 30 percent.  
In December 2005 correspondence, the veteran identified, and 
VA obtained, private medical treatment records from Dr. Owing 
showing on-going treatment for his PTSD.  The RO then issued 
a January 2006 rating decision continuing the 30 percent 
rating.  At the September 2006 hearing before the Board, the 
veteran indicated that his PTSD should be rated more than 30 
percent disabling.  The veteran's statement identifying 
psychiatric treatment by a private doctor is construed as his 
notice of disagreement (NOD).  Construing the December 2005 
correspondence in its proper context, the Board concludes 
that the veteran was seeking a higher initial rating for his 
PTSD.  This disagreement, his NOD, triggered the need for a 
statement of the case (SOC).  Since the January 2006 rating 
decision continued the 30 percent rating, it did not resolve 
the appeal, and an SOC was mandatory.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the PTSD 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records from 
the VA medical facility in North Little 
Rock, Arkansas, for treatment received from 
August 2005 to the present regarding his 
residuals of a left knee injury. 

2.  After the above records are obtained, to 
the extent available, the veteran should be 
afforded an orthopedic VA examination to 
determine the severity of his service-
connected residuals of a left knee injury.  
The claims file and treatment records must 
be made available to and pertinent documents 
therein be reviewed by the examiners in 
connection with the examination, and it 
should be so indicated in the reports.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment.  

3.  Provide the veteran and his 
representative a statement of the case as to 
the issue of entitlement to an initial 
rating greater than 30 percent for post-
traumatic stress disorder (PTSD). The 
veteran should be informed that he must file 
a timely and adequate substantive appeal in 
order to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If a timely 
substantive appeal is filed, subject to 
current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


